On Application far Rehearing

MOORE, Judge.
On application for rehearing, Doris Hardy argues that, as to her unjust-enrichment claim, Ronald W. Smith and Nancy R. Smith should carry the burden of proving that Hardy received a benefit sufficient to offset her payments. We note, however, that “generally a plaintiff bears the burden of proving the essential elements of his [or her] claims.” Ex parte Blue Cross & Blue Shield of Alabama, 773 So.2d 475, 478 (Ala.2000). Here, Hardy has cited no legal authority contrary to the general rule. Thus, we overrule Hardy’s application for a rehearing.
APPLICATION OVERRULED.
THOMPSON, P.J., and PITTMAN and THOMAS, JJ., concur.
DONALDSON, J., recuses himself.